UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6564



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VINCENT ANYAOGU OKOROAFOR,

                                                          Defendant.


IFEDOO NOBLE ENIGWE,

                                                 Movant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-92-375)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ifedoo Noble Enigwe, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ifedoo Noble Enigwe appeals the district court’s order denying

a motion for return of property.       Enigwe’s case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).      The

magistrate judge recommended that relief be denied and advised

Enigwe that failure to file timely objections to this recommenda-

tion could waive appellate review of a district court order based

upon the recommendation.    Despite this warning, Enigwe failed to

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).    Thus, assuming without deciding that

Enigwe has standing to appeal and has timely filed a notice of

appeal, Enigwe has waived appellate review by failing to file

objections after receiving proper notice. Accordingly, we deny the

motion for leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED


                                   2